Lane, C. J.
That the owner of land is chargeable with notice of facts recited in the deed through which he traces his title, is a proposition true in all cases where the deeds are private conveyances. The application of this principle to recitals *in [469 patents is earnestly deprecated, from its consequences, particularly in the military district. It is urged, with much show of reason, that grants from public officers ought to be presumed to be properly issued by competent authority, upon proof that all requisites have been complied with, and the holder of land who traces his title to such official act has a right to rely upon it as a perfect title.
In 1831, this question was before this court, and it was hold that the rule of notice applied to such acts of government as to private deeds. 4 Ohio, 446. We have again examined the point *470with the attention it deserves, and see no reason to change this opinion. The same doctrine has been before the United States court of this district upon this patent, 1 McLean, 533; and reviewed by the Supreme Court, 15 Pet. 93; and the same conclusion is adopted and defended by those tribunals. The plaintiff therefore makes no case for relief, and his bill must be dismissed.
Bill dismissed.